Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1 - 14 have been examined in this application. This is a Final Rejection in response to Applicant remarks filed on 08/04/2022.
Drawings
The drawing objections made in the Non-Final Rejection on 06/24/2022 are withdrawn in
light of the amendments to the claims filed on 08/04/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7–8, 10 -12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent Application Publication US 20080178388 A1 to Schermel in view of U.S Patent US 8186744 B1 to Hanser et. al (Hanser hereafter).
As per claim 1 Schermal teaches A zero gap foldable powered bed, comprising:
 a bed frame (see claim 1: " a bed frame,"); a head end frame member of said bed frame (see annotated Fig.22B on page 7: head end ) defining a vertically oriented plane(see examiner note & 13—Fig. 15: vertically oriented plane)
Note: The examiner notes that head end frame member as illustrated in annotated Fig.22b defines an oriented plane similar to element 13 as shown in Fig. 15.

 a sliding mechanism(see 45—Fig. 21B: sliding mechanism)
slidably mounted upon said bed frame (see para [0130]: "The carriage 45 is a rectangular tube weldment that supports all the bed sections and actuators, etc, and is rolled in track 44 by back section actuator 42 in the headward and footward direction. The carriage 45 has 6 track wheels 56 arranged with 3 per each of the two sides of the carriage side 58");
a back deck (see 4—Fig. 7: back deck ) operatively connected to said sliding mechanism; (see  Fig.21B element 50: back deck connected to sliding mechanism via element 50)" and having a free end portion which is disposed adjacent to said vertically oriented plane defined by said head end frame member of said bed frame (see annotated Fig. 13: adjacently disposed); 

    PNG
    media_image1.png
    308
    552
    media_image1.png
    Greyscale


a linkage system (see 50—Fig. Fig.22A: linkage system) operatively connecting said bed frame, said back deck, and said sliding mechanism together (see annotated Fig.21B );

    PNG
    media_image2.png
    552
    676
    media_image2.png
    Greyscale

and a back deck actuator (see 42—Fig. 23A: actuator) mounted upon said bed frame (see para [0129] : "When the carriage 45 rolls headward in track 44 as it is moved by back section actuator 42, this causes back section lift arms 50 to raise back section 4 ") and operatively connected to said back deck and said linkage system connecting said bed frame, said back deck, and said sliding mechanism together(see para [0132]: " When the carriage 45 rolls headward in track 44 as it is moved by back section actuator 42, this causes the back section lift arms 50 to raise the back section 4 pivotably about the buttocks section 3.).
Note: It may be understood that back deck actuator (42) sliding mechanism (45) and back deck (4) are mechanically connected in order to move the bed system. It may be further understood that back deck actuator connects to the bed frame via element 51 as shown in Fig. 21B

Schermal does not teach [a back deck actuator] ,configured to cause said back deck to undergo movements between elevated and lowered positions, as a result of which said sliding mechanism is moved along said bed frame in response to said movements of said back deck between said raised and lowered positions such that regardless of the elevation of said back deck to any predetermined elevational level by said back deck actuator, said free end portion of said back deck will always remain disposed adjacent to said vertically oriented plane, defined by said head end frame member of said bed, as a result of said sliding mechanism moving along said bed frame as said back deck is being elevated and lowered , whereby shoulder and back portions of a person sitting upon said bed will remain at a substantially same position relative to said vertically oriented plane defined by said head end frame member whereby the person can readily access items disposed adjacent to said vertically oriented plane defined by said head frame member.
Hanser teaches [ a back deck actuator (300—Fig.3B] ,configured to cause said back deck to undergo movements between elevated and lowered positions (see Col 4 line 8 – 15 "The method begins by providing substantially axial motion from an actuator 300 connected between an inclining section 104 and a fixed member. Substantially axial motion from the actuator 300 is converted to a pivoting motion of the inclining section 104.") , as a result of which said sliding mechanism is moved along said bed frame in response to said movements of said back deck between said raised and lowered positions (see Col 4 line 15 – 20: "Pivoting motion of the inclining section 104 is converted to linear motion of the sliding section 106.")
Note: The examiner considers the back deck section element 104. Elevated and lowered positions of back deck 104 may be seen in Fig. 3A & 3B. The examiner considers sliding mechanism element 106

such that regardless of the elevation of said back deck to any predetermined elevational level by said back deck actuator, said free end portion of said back deck will always remain disposed adjacent to said vertically oriented plane, defined by said head end frame member of said bed, as a result of said sliding mechanism moving along said bed frame as said back deck is being elevated and lowered (see 104—Fig. 3C & 3A: back deck section remains disposed adjacent to vertically oriented plane (head end frame element 102)) , whereby shoulder and back portions of a person sitting upon said bed will remain at a substantially same position relative to said vertically oriented plane defined by said head end frame member whereby the person can readily access items disposed adjacent to said vertically oriented plane defined by said head frame member (see Col 3 Lines 29 – 34: "In yet another embodiment, a headboard section 102 is pivotally combined with the inclining section 104 and engageable with the guide rail 108. When the convertible bed 100 moves to the inclined position the headboard section 102 is pushed upward on the guide rail 108 by the inclining section 104.")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schermal with the teachings of Hanser with the motivation of providing an additional method of adjusting the bed system in order to reduce the space consumed by the bed system by  articulating based on inclination. (see Col 1 lines 22 - 28 "the space the bed occupies has been another major target for saving space. When the users are sleeping, many other features are not in use and vice versa. Thus, to the extent feasible, the bed space can be convertible for one use during the day and for bed space at night. Beds have previously been hidden in couches to convert the sitting room space and they have been designed into dining booths to convert the eating area.").
As per claim 2, Schermel teaches The bed as set forth in Claim 1, wherein: said bed frame additionally comprises a foot end frame member (see annotated Fig.22B ), and a pair of left (see annotated Fig.22B ) and right side longitudinally extending frame members (see annotated Fig.22B) connected to said head end frame member (see annotated Fig.22B )
and said foot end frame member (see annotated Fig.22B).

    PNG
    media_image3.png
    568
    831
    media_image3.png
    Greyscale

As per claim 3, Schermel teaches The bed as set forth in Claim 1, wherein: said bed further comprises a lumbar deck (see annotated Fig.17),
at least one seat deck (see annotated Fig.17 ), a thigh deck (see annotated Fig.17), and a leg deck (see annotated Fig.17 ).

    PNG
    media_image4.png
    462
    888
    media_image4.png
    Greyscale

As per claim 7, Schermel teaches The bed as set forth in Claim 2, wherein: said left (see annotated Fig. 22B on page 5 ) and right side, longitudinally extending frame members of said bed frame comprise track members (see 44—Fig. 21B); and opposite sides of said sliding mechanism are disposed within said track members (see pg.5 para [0130]: "The carriage 45 is a rectangular tube weldment that supports all the bed sections and actuators, etc, and is rolled in track 44 ").
As per claim 8, Schermel teaches The bed as set forth in Claim 7, wherein: oppositely disposed external side portions of said sliding mechanism are provided with roller wheels (see 56—Fig. 21B) for facilitating sliding of said sliding mechanism within said tracks defined within said left (see pg.5 para [0130]: "The carriage 45 has 6 track wheels 56 arranged with 3 per each of the two sides of the carriage side 58.") and right side, longitudinally extending frame members of said bed frame (see pg.5 para [0130]).
As per claim 10, Schermel teaches The bed as set forth in Claim 3, further comprising: a leg deck actuator (see 41—Fig. 21B) mounted upon said sliding mechanism for moving said leg deck (see pg.2 para [0038] ).
As per claim 11, Schermel teaches The bed as set forth in Claim 10, wherein: said back 
and leg deck actuators comprise linear actuators (see Claim 1: “" a plurality of linear actuators mounted to the carriage apparatus and coupled to the supporting elements, comprising: i. a first actuator capable of raising and lowering said buttocks section; ii. a second actuator capable of raising and lowering said thigh/calf section" ).
As per claim 12, Schermel teaches The bed as set forth in Claim 7, wherein: said pair of left (see annotated Fig. 22B & 23A: ) and right side longitudinally extending frame members of said bed frame comprise longitudinally extending sections (see annotated Fig. 22B & 23A: ) which are removably connected together by a connecting block of said bed frame (see annotated Fig. 22B & 23A: connecting block );

    PNG
    media_image5.png
    483
    1392
    media_image5.png
    Greyscale

 and said opposite sides of said sliding mechanism comprise longitudinally extending sections (see 52 & 53—Fig. 22A: comprise longitudinally extending sections ) which are pivotally connected together (see 31—Fig. 22A ) by pivotal hinge mechanisms (see pg.7 para [0137] ).
As per claim 14, Schermel teaches The bed as set forth in Claim 3, further comprising: a remote control unit (see 36—Fig. 4) operatively connected to said bed so as to elevate and lower said back and leg decks (see pg.1 para [0002]: "While originally only manually adjustable, more recently, the head and foot sections are moved by motors operated by the user via a remote control.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 9 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent Application Publication US 20080178388 A1 to Schermel in view of U.S Patent US 8186744 B1 to Hanser in further view of US. Patent US 6209157 B1 to Hensley (Hensley hereafter).
As per claim 4, Schermel teaches [The bed as set forth in Claim 3,] but does not teach wherein: said at least one seat deck comprises a pair of seat decks.
Hensley teaches [The bed as set forth in Claim 3,] wherein: said at least one seat deck comprises a pair of seat decks (see 244 & 246—Fig. 12).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schermel with the teachings of Hensley with the motivation of providing a support section for the user in order to add improved support properties providing more finite control or movement (see Col 7 lines 42 - 45).
As per claim 5, Schermel teaches [The bed as set forth in Claim 4,]   but does not teach wherein: said pair of seat decks are fixedly secured to said sliding mechanism.
Hensley teaches [The bed as set forth in Claim 4,] wherein: said pair of seat decks are fixedly secured to said sliding mechanism (see Col 4 lines 65 - 68 and Col 5 lines 1 - 5: " An articulating upper frame 40 is mounted on the carriage 30. This articulating frame 40 comprises an upper body frame section 42, a seat frame section 44, a thigh frame section 46 and a lower leg frame section 48. As shown in FIGS. 3-5, these frame sections are fabricated from upwardly and inwardly opening channel members and are hinged together in a conventional manner.").*Note: The examiner defines sliding mechanism as element 30 as shown in Fig. 5.
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Schermel with the teachings of Hensley with the motivation of providing a bed frame capable of rectilinear movement (see Col 4 lines 61 - 65 "A carriage 30 having rollers 32 is mounted on the base frame 12 for rectilinear movement.").
As per claim 6, Schermel teaches The bed as set forth in Claim 3, wherein: said back deck, said lumbar deck (see annotated Fig. 23B),

    PNG
    media_image6.png
    429
    663
    media_image6.png
    Greyscale

 but does not teach said at least one seat deck, said thigh deck, and said leg deck are pivotally connected to each other in a serial manner.
Hensley teaches said at least one seat deck, said thigh deck, and said leg deck are pivotally connected to each other in a serial manner (see Col 7 lines 42 - 45: "The longitudinally spaced, transversely extending panel sections 242-248 are hinged together to form a platform for the mattress and to provide articulating movement of the upper deck 240.").
*Note: The examiner defines the least one seat deck as element 244 , said thigh deck as element 246, and said leg deck as element 248.
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Schermel with the teachings of Hensley with the motivation of providing an articulating movement between support decks (see Col 7 lines 42 - 45).
As per claim 9, Schermel teaches [The bed as set forth in Claim 1,] but does not teach wherein: a headboard is attached to said head end frame member of said bed frame.
Hensley teaches [The bed as set forth in Claim 1,] wherein: a headboard is attached to said head end frame member of said bed frame (see 202—Fig. 10: a headboard is attached to said head end frame member).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Schermel with the teachings of Hensley with the motivation of providing a stationary structure whereby the bed can rest against (see col 1 lines 39- 42: “ This will permit the bed to be placed against a wall or a stationary headboard.”).
As per claim 13, Schermel teaches The bed as set forth in Claim 12, wherein: when said pivotal hinge mechanisms of said sliding mechanism are aligned with said connecting block of said bed frame (see annotated Fig. 23A on page 7:  sliding mechanism aligned with connecting block), but does not teach said bed can be folded in half so as to facilitate transportation and storage of said bed.
Hensley teaches wherein said bed can be folded in half so as to facilitate transportation and storage of said bed (see Col 1 lines 30 – 42).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Schermel with the teachings of Hensley with the motivation of providing an adjustable bed frame capable of seamless transportation (see Col 1 lines 30 – 42).
Response to Arguments
Applicant’s arguments, see pages 1 – 2 , filed 08/04/2022, with respect to the rejection(s) of Claims 1-3, 7–8, 10 -12 and 14 rejected under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over US. Patent Application Publication US 20080178388 A1 to Schermel in view of U.S Patent US 8186744 B1 to Hanser. In addition, Claims 4-6, 9 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent Application Publication US 20080178388 A1 to Schermel in view of U.S Patent US 8186744 B1 to Hanser in further view of US. Patent US 6209157 B1 to Hensley.
Regarding Claim 1, the examiner has relied upon the teachings of Schermel as modified by Hanser to form the basis of the rejection as presented above.
Regarding Claim 2, 3, 7–8, 10 -12 and 14 the examiner has relied upon the teachings of Schermel as modified by Hanser to form the basis of the rejection as presented above.
Regarding Claims 4-6, 9 and 13  the examiner has relied upon the teachings of Schermel as modified by Hanser and Hensley to form the basis of the rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/17/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/18/2022